Fish, C. J.
1. The petition as amended sufficiently described the land sued for. It set forth a cause of action, and was not .subject to any of the grounds of demurrer.
2. A ground of a motion for new trial assigning error on the admission in evidence, over stated objections of movant, of a document which is neither set out literally or in substance in the motion nor attached ■ thereto as an exhibit properly identified, but is merely referred to as set out in the brief of evidence, presents no question for decision. Ford v. Blackshear Mfg. Co., 140 Ga. 670 (79 S. E. 576). *273. In so far as any of the grounds of the amended motion for new trial was sufficient in form, it was not sufficiently meritorious to require the grant of a new trial.
No. 1357,
February 24, 1920.
Complaint for land. Before Judge Sheppard. Liberty superior court. February 7, 1919.
Oliver & Oliver, for plaintiff in error.
'N. J. Norman and W. B. Heiolett, contra.
4. There was evidence to authorize the verdict, and the refusal of a new trial was not error.

Judgment affirmed.


All the Justices concur, ewóépt Gilbert, J,, absent on aecount of sickness.